Exhibit AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT BY AND AMONG COOK INLET REGION, INC., CIRI LAKESIDE GAMING INVESTORS, LLC AND CASINO MONTE LAGO HOLDING, LLC Dated as of May 16, 2007 TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE 2 1.1 Purchase and Sale of Membership Interests 2 1.2 [Intentionally Omitted] 2 1.3 Purchase Price 2 1.4 Good Faith Deposit 2 ARTICLE II CLOSING 2 2.1 The Closing 2 2.2 Deliveries at the Closing 2 2.3 Further Assurances 2 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER 3 3.1 Agreement Authority of Seller 3 3.2 Organization and Good Standing of the Company 3 3.3 Capitalization 3 3.4 No Conflicts 3 3.5 Contracts; Other Liabilities; Litigation 4 3.6 Compliance with Laws 4 3.7 Employee Matters 4 3.8 Related Party Transactions 5 3.9 Brokers or Finders 5 3.10 Environmental Matters 5 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 5 4.1 Organization and Good Standing of Buyer; Authority 5 4.2 No Conflicts 6 4.3 Brokers or Finders 6 4.4 Inspections; No Other Representations 6 i ARTICLE V COVENANTS OF SELLER AND THE COMPANY 7 5.1 Access to Premises, Etc 7 5.2 Conduct Prior to Closing Date 7 5.3 Public Announcements 8 ARTICLE VI ADDITIONAL COVENANTS 8 6.1 Cooperation 8 6.2 Regulatory Approvals 8 6.3 Casino Operating Losses 9 6.4 Additional Funding 9 6.5 Sale and Leaseback 10 6.6 Other Expenses 10 ARTICLE VII CONDITIONS 10 7.1 Conditions to the Obligations of Buyer 10 7.2 Conditions to the Obligations of Seller 11 ARTICLE VIII INDEMNITY 11 8.1 Survival of Representations and Warranties 11 8.2 Indemnification by Seller 11 8.3 Indemnification by Buyer 12 8.4 Third-Party Claims 12 8.5 Direct Claims 13 8.6 Minimum Amount of Claim 13 8.7 Measurement of Losses 13 8.8 Sale and Leaseback Matters 13 8.9 Other Matters 13 ii TABLE OF CONTENTS (continued) Page ARTICLE IX MISCELLANEOUS 14 9.1 Termination 14 9.2 Amendment and Waiver 14 9.3 Assignment 15 9.4 Notices 15 9.5 Entire Agreement 16 9.6 Applicable Law; Counterparts; Headings 16 9.7 No Third-Party Beneficiary 16 iii AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT THIS AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (the “Agreement”) is entered into as of May 16, 2007, by and among Cook Inlet Region, Inc., an Alaska corporation (“Seller”), CIRI Lakeside Gaming Investors, LLC, a Nevada limited liability company (the “Company”), and Casino Monte Lago Holding, LLC, a Nevada Limited Liability Company (“Buyer”). RECITALS WHEREAS, the Company has been engaged in the business of operating Casino MonteLago (the “Casino”) at Lake Las Vegas in Henderson, Nevada (the “Business”); WHEREAS, Seller owns all of the issued and outstanding membership interests in the Company (the “Membership Interests”); WHEREAS, Seller and the Company are party to that certain Purchase, Note Issuance and Casino Transition Agreement (the “PNICTA”), dated as of December 27, 2006 by and among CIRI Lakeside Hotel Investors, L.L.C., a Delaware limited liability company, Texas Triple B, LLC, a Delaware limited liability company, Village Hotel Holdings L.L.C., a Delaware limited liability company, The Ritz-Carlton Hotel Company, L.L.C., a Delaware limited liability company, Marriott International Capital Corporation, a Delaware corporation, Village Hotel Investors, L.L.C., a Delaware limited liability company, Lake at Las Vegas Joint Venture, a Nevada general partnership, the Company and Seller, controlling the conditions upon which the Company operates the Business; WHEREAS, Seller desires to sell to Buyer, and Buyer desires to acquire from Seller, the Membership Interests (the “Acquisition”), after which Buyer will continue to operate the Business; WHEREAS, the Seller, the Company, and the Buyer are party to that certain Purchase and Sale Agreement dated as of April 18, 2007 (the “Original Agreement”) setting forth the terms and conditions upon which Seller will sell, and Buyer will buy, the Membership Interests; WHEREAS, the Seller, the Company and the Buyer wish to amend and restate the Original Agreement as set forth herein; WHEREAS, in connection with the Acquisition, the Seller and the Company intend to enter into an amendment to the PNICTA in the form as attached hereto as Exhibit A (the
